Citation Nr: 1608368	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  15-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to October 16, 2012, for the grant of death pension benefits with aid and attendance.


REPRESENTATION

The Appellant is represented by:  Mary Riley


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  The Veteran died on August [redacted], 1998.  The Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  In October 2007, the Appellant filed a claim of entitlement to death pension benefits with aid and attendance, which was denied in a February 2008 rating decision.  Despite received notice of this decision and notice of her appellate rights that same month; she did not perfect an appeal.  Further, she did not submit new and material evidence within the appeals period.  

2.  The Appellant submitted a claim to reopen the issue of entitlement to death pension benefits with aid and attendance that was received by VA on October 16, 2012.
 
3.  In an October 25, 2012 rating decision, the RO reopened and granted the Appellant's claim, effective October 16, 2012.
 
4.  The evidence of record does not contain a formal or informal claim filed with VA after February 2008 and prior to October 16, 2012.


CONCLUSION OF LAW

The criteria for an effective date prior to October 16, 2012, for the grant of death pension benefits with aid and attendance have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§ 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Appellant's claim of entitlement to an earlier effective date arises from her disagreement with the initial effective date assigned following the grant of death pension benefits with aid and attendance.  Once death pension benefits with aid and attendance was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The RO has obtained all of the private treatment records submitted or identified by the Appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the Appellant is seeking an effective date prior to October 16, 2012, for the grant of death pension benefits with aid and attendance, a VA examination would not provide relevant evidence regarding when VA received her claim or whether there was a formal or informal claim prior to October 16, 2012.  As such, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, the Board finds that the duty to assist has been satisfied.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of death benefits, such as aid and attendance, for claims received on or after December 10, 2004, shall be the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(3)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In October 2007, the Appellant submitted her original claim of entitlement to death pension benefits with aid and attendance, which was denied in a February 2008 rating decision.  That same month, the Appellant was provided notice of the decision and notice of her appellate rights, but, she did not perfect an appeal.  Moreover, the Appellant did not submit new and material evidence during the appeal period.  As such, the February 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

The Appellant submitted a claim to reopen the issue of entitlement to death pension benefits with aid and attendance, which was date-stamped as received by VA on October 16, 2012.  In an October 25, 2012 rating decision, the RO reopened and granted the Appellant's claim, and assigned an effective date of October 16, 2012.  The Appellant perfected an appeal to the Board, seeking an earlier effective date.

Throughout the pendency of this appeal, the Appellant has asserted that an effective date prior to October 16, 2012, is warranted because she satisfied the substantive requirements for death pension benefits with aid and attendance upon moving into an assisted living facility in July 2011.  Indeed, the Appellant submitted a functional assessment created by the assisted living facility, dated on July 11, 2011, which is the date she physically moved into said facility.

However, as discussed above, the applicable laws and regulations allow for only two possible effective dates with respect to death benefits:  (1) the first day of the month that the Veteran died if the claim is submitted within one year of the Veteran's death; or (2) the date of claim.  

The Veteran died on August [redacted], 1998.  The Appellant does not assert, and the evidence of record does not otherwise support finding, that she submitted a claim of death pension benefits with aid and attendance within a year of the Veteran's death.  As such, an effective date of August [redacted], 1998 is not warranted.  Moreover, the Appellant's original claim of entitlement to death pension benefits with aid and attendance was denied in February 2008; a rating decision that is now final.  The Appellant does not assert, and the evidence of record does not otherwise support finding that she submitted a claim of entitlement to death pension benefits with aid and attendance between February 2008 and October 16, 2012.  As such, the Board cannot find a basis in law or fact that allows for an effective date prior to October 16, 2012, for the grant of death pension benefits with aid and attendance.

VA, including the Board, is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  The regulations regarding the effective date of death benefits, including aid and attendance, derive their authority from the United States Code.  38 U.S.C.A. § 5110.  It is the function of Congress to make law, and the function of VA, including the Board, to faithfully implement those laws.  The Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).


ORDER

An effective date prior to October 16, 2012, for the grant of death pension benefits with aid and attendance, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


